Fourth Court of Appeals
                                    San Antonio, Texas

                                        September 29, 2022

                                       No. 04-22-00602-CR

                             EX PARTE Uriel BENITEZ FLORES

                          From the County Court, Kinney County, Texas
                                    Trial Court No. 12653CR
                            Honorable Tully Shahan, Judge Presiding


                                          ORDER
        This is an appeal of the trial court’s ruling on a pre-trial writ of habeas corpus. The
clerk’s record has been filed in this court; however, the record does not contain a copy of the trial
court’s certification of defendant’s right of appeal as required by Rule 25.2(a)(2)(d) of the Texas
Rules of Appellate Procedure.

        Rule 25.2 provides that in a criminal appeal where the defendant is the appellant, “[t]he
trial court shall enter a certification of the defendant’s right of appeal each time it enters a
judgment of guilt or other appealable order.” TEX. R. APP. P. 25.2(a)(2). Rule 25.2 further
provides, “If the defendant is the appellant, the record must include the trial court’s certification
of the defendant’s right of appeal under Rule 25.2(a)(2),” and cautions that “[t]he appeal must be
dismissed if a certification that shows the defendant has the right of appeal has not been made
part of the record under these rules.” Id. R. 25.2(d). Rule 25.2 does not contain any language
excluding a defendant’s appeal of a pre-trial habeas ruling from these provisions. See id.; see
also Ex parte Matthews, 452 S.W.3d 8, 12 (Tex. App.—San Antonio 2014, no pet.) (noting
denial of relief in pre-conviction habeas corpus proceeding is immediately appealable “because
the habeas proceeding is in fact considered a separate criminal action, and the denial of relief
marks the end of the trial stage of that criminal action”) (internal quotation marks omitted).

        Rule 25.2 requires the trial court to enter a certification of the defendant’s right of appeal
when it enters a judgment of guilt or other appealable order. Accordingly, we ORDER the trial
court to enter a certification of defendant’s right of appeal and forward it to the district clerk for
inclusion in the record no later than October 10, 2022. We further ORDER the Kinney County
District Clerk to file the certification in a supplemental record and file the supplemental record in
this court no later than October 14, 2022. See TEX. R. APP. P. 34.5(c)(2).
                                              _________________________________
                                              Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court